DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 28 is objected to because of the following informalities: the claim contains the limitation “an additional filler”. Since claim 22 does not specifically claim a “filler”, the term “additional” is ambiguous and should be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "a boron nitride agglomerate" in claim 10.  the claim depends on cancelled claim 10. It appears as though applicant may have intended claim 22 to depend on claim 11. Appropriate correction is required.
Claims 23-30 are rejected as being dependent on claim 22.
Claim 30 is further rejected because it recites the limitation "the thermosetting resin composition" in claim 21.  There is insufficient antecedent basis for this limitation in the claim. It appears as though applicant may have intended claim 30 to depend on claim 22. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-23, 26-28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otsuka et al. (WO 2017/038512) (cited in the IDS filed on 09/29/2021).
Regarding claims 11-14 and 19, Otsuka et al. teaches a powder comprising hexagonal boron nitride (h-BN) which may be included within a resin sheet composition. (Abstract). Otsuka et al. teaches that the powder is in the form of h-BN aggregates containing an inorganic binder material (boron trioxide) helping bind smaller h-BN particles together. (page 1, first paragraph and page 5, 3rd full paragraph and last full paragraph, page 6, 2nd to last paragraph). The particles are aggregated and shown in Fig. 1-2 and comprise face to face, end to face and end to end connections such that the overall structure of the aggregated powder is a secondary or tertiary (i.e. 3D) structure having a flower shape as claimed.
Regarding claim 15, the size of the primary h-BN particles in Otsuka et al. is in the range of less than 10 microns. (page 3, 2nd paragraph).
Regarding claims 16-18 and 20-21, the content of the inorganic binder in the form of B2O3 should be controlled to be in the range of 10-50% by mass (page 6, last paragraph) and would have a dielectric constant of greater than 9 as claimed.
Regarding claims 22-23, Otsuka et al. teaches including the h-BN particles into a thermosetting resin composition including epoxy resins, polystyrene-butadiene resins, polybutadiene and polyimide resins. (page 9, last full paragraph)
Regarding claim 26-27, Otsuka et al. teaches that the thermosetting resin compositions contain a curing agent and accelerator (page 10, 2nd and 3rd full paragraph).
Regarding claim 28, Otsuka et al. teaches that the resin may include a filler material. (page 11, 2nd full paragraph).
Regarding claim 30, Otsuka et al. teaches inclusion of a reinforcement material in the resin (page 11, 2nd full paragraph) which would therefore meet the limitation of a “prepreg” as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (WO 2017/038512).
Otsuka et al. discloses that the content of the h-BN particles in the resin is 10-90% volume (page 9, 2nd full paragraph) with the polymer accounting for 20-80% by volume. (pages 9-10, bridging paragraph).
Thus, while Otsuka et al. does not teach that the content of h-BN and resin is on a per mass basis, one of ordinary skill in the art would have found it obvious to optimize the amount of h-BN included in the resin based on the per volume basis in order to adjust the filling rate as specifically disclosed in Otsuka at page 9, 2nd full paragraph.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (WO 2017/038512) in view of Liang et al. (CN 103059567)
Otsuka et al. is relied upon as described in the rejection of claims 10 and 22, above.
Liang et al. teaches a fire-retarding hexagonal boron nitride and thermosetting resin composite material. (Abstract). Liang et al. teaches that using a combination of a flame retardant and boron nitride filler in a thermosetting resin results in a composite having desirable properties for the electronics industry where electric insulation performance is needed. (par. [0002]-[0007]).
It would have been obvious to one of ordinary skill in the art to include a fire retardant in the thermosetting composition of Otsuka et al.
One of ordinary skill in the art would have found it obvious to include a flame retardant in the thermosetting composition of Otsuka et al. for using the composite in a field where fire retardancy of the composite is important such as electronics as taught by Liang et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        07/16/2022